Citation Nr: 1313115	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-47 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes.  

2.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1968, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted the Veteran's claim for service connection for diabetes but denied the Veteran's claim for service connection for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for entitlement to service connection for hypertension, the Veteran underwent a VA examination in July 2009.  After examining the Veteran, the examiner stated that the Veteran's hypertension had its onset at the same time as his diabetes diagnosis.  He also stated that the Veteran's hypertension "is not aggravated by diabetes."  

The examiner's conclusion is inadequate for rating purposes.  Though he stated that the Veteran's hypertension had its onset with the Veteran's diabetes, he did not state whether the Veteran's hypertension is secondary to his diabetes, nor did he state whether his hypertension is directly related to his active service.  This claim must be remanded in order that the Veteran be afforded an adequate examination.  

With regard to the Veteran's diabetes, the RO granted his claim and assigned a 20 percent disability rating in a September 2009 rating decision.  The first sentence of the Veteran's June 2010 Notice of Disagreement reads: "I am disagreeing with your 20% rating."  This is, unequivocally, a disagreement with the initial rating assigned for his diabetes, yet the RO did not address this issue in the September 2010 statement of the case.  

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from June 2010 and thereafter and associate these with his claims folder.  

2.  Provide a Statement of the Case to the Veteran regarding the issue of entitlement to an increased initial rating for diabetes.  The Veteran must be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

3.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to:

a) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is directly related to his active service, including his exposure to herbicides and, if not,

b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes and, if not,

c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected diabetes.  The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


